INOVA TECHNOLOGY, INC. 2300 W. Sahara Ave. Suite 800 Henderson, NV 89102 April 7, 2010 Filed via EDGAR Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Re: Preliminary Proxy Statement on Schedule 14A filed on February 22, 2008; Commission File No. 000-27397 Ladies and Gentlemen: On February 22, 2008, Inova Technology, Inc. (“Inova” or the “Company”) filed a preliminary proxy statement on Schedule 14A with the Securities and Exchange Commission (“Commission”) under the above file number. We are notifying the Commission that Inova does not intend on filing a definitive proxy statement with the Commission regarding the matters described in the preliminary proxy statement. As a result, the Commission may wish to close its file in this matter. Thank you. /s/ Adam Radly, Chief Executive Officer
